Title: To John Adams from Pseudonym: "A.B.", 14 March 1800
From: Pseudonym: “A.B.”
To: Adams, John



Sir
Philada. March 14th 1800

As there is a probability that Congress may empower the President of the United States to extinguish the Indian claim to the lands where the great bed of copper Ore is on or near Lake Superior. I take the liberty though unknown to you to mention Mr. Thomas Mendenhall as a person whom I conceive might be of essential service to the United States in an Undertaking of that Nature, as few men in my opinion possess abilities better adapted to such a task than he does; he is a good Surveyor, having had considerable experience in that line: he is also a pretty good Mettalurgist, understands fluxing most kinds of Ore, & I am told is master of a secret by which he can in less than 20 minutes flux the most refractory metals minerals & tell wheather it contains a metal and what that metal is; his mechanical genious is also pretty great and his knowledge of Mills, Furnaces & Water works, acquired by actual experience. I conceive would qualify him to Superintend the erection of such buildings and MachinAry, as would be necessary for fluxing the Ore & Laminating the Copper at the Lakes.—What his abilities as a negociator may be I know not but have little doubt of their being competent as I am well assured he is a man of strict honor & Integrity and a firm federalist & I am confident his diffidence will prevent him from accepting any appointment that he would disgrace—His character may be known by applying to the President of the Penny Bank, where he is no employed—I have no other view in this information than a wish to bring into notice, abilities that, I conceive may be usefull to the publick at large
I am with the highest / respect / Your most Obt. Hmbl. Sert.

AB